DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 – 3, 10 – 14, 18, 22, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being antcipated by Medasani et al (US 8,213,709).
As to claim 1, Medasani et al teaches a method for determining an optimal solution to an optimization problem from a swarm of candidate solutions (column 8, lines 25-30... particle swarm optimization (PSO) has been shown to perform well on many important high-dimensional optimization problems), performed by an optimization engine (column 7, line 64 – column 8, line 10...particle swarm optimization (PSO) algorithm), the optimization engine executing instructions stored in a memory via a processor, said method comprising:
a)    generating, by the optimization engine, a population of particles in a search-space for an optimization problem (column 8, lines 1-30... The approach utilizes the particle swarm optimization (PSO) algorithm, a population based evolutionary algorithm, which is effective for optimization of a wide range of functions... As the population searches the solution space, the classifiers adjust parameters to best detect the objects in the scene) based on a first set of rules (column 9, lines 20 - 25...the domain knowledge database 204 is the repository of rules, models, and plans describing domain objects), wherein each particle is representative of a candidate solution;
b)    evaluating, by the optimization engine, a best particle from the generated population of random particles based on a second set of rules (column 9, lines 20 - 25...the domain knowledge database 204 is the repository of rules, models, and plans describing domain objects), wherein the best particle is representative of an optimal solution (column 8, lines 35 – 60... Each particle keeps track of its coordinates in multi-dimensional space that are associated with the best solution (pbest) it has observed so far. A global best parameter (gbest) is used to store the best location among all particles);
c)    converting, by the optimization engine, each particle from the generated population into a datatype compatible for further processing by one or more multivariate measurement techniques and an imitation technique (column 9, lines 20 - 25......the domain knowledge database contains three main knowledge types: domain concepts defining what an entity is and tasks associated with that entity, and such information can be arranged in a Bayesian network; feature/attention models of observable relevant features that the bottom-up attention engine will select to search the imagery; and classifiers which the visual search engine will use to search the imagery and assign confidence values to observed objects);
d)    categorizing, by the optimization engine, the generated population of particles into similar and nonsimilar particle groups based on similarity with the best particle by applying one or more multivariate measurement techniques (column 10, lines 20 – 45...classifiers which the visual search engine will use to search the imagery and assign confidence values to observed objects ; column 10, lines 5 – 20...the validation score is used to adjust the relevance of classifiers and feature attributes for determining if a specific observable is in the scene);
e)    updating, by the optimization engine, each particle of the non-similar particle group with respect to the best particle by applying the imitation technique (column 3, lines 10 – 15...updated domain knowledge database);
f)    updating, by the optimization engine, the generated population of particles with at least one of: one or more updated particles of the non-similar particle group and one or more randomly generated new particles, wherein any one or more of the column8, lines 30 – 40...PSO is a relatively simple optimization method that is inspired by biological models of insect swarms and bird flocks. Conceptually, it includes aspects of genetic algorithms and evolutionary programming. Each potential solution is assigned a randomized velocity vector and the potential solutions called particles then "fly" through a solution space in search of the function optima. Each particle keeps track of its coordinates in multi-dimensional space that are associated with the best solution (pbest) it has observed so far) of the any one or more of the updated particles in relation to the best particle is less than the respective randomly generated new particles (column 10, lines 5 – 20...the task execution engine will update which features should be observed next and iterate this process with the bottom-up module until the desired search goal is reached);
g)    evaluating, by the optimization engine, a new best particle from updated population of particles based on the second set of rules (column 8, lines 35 – 60... Each particle keeps track of its coordinates in multi-dimensional space that are associated with the best solution (pbest) it has observed so far. A global best parameter (gbest) is used to store the best location among all particles);
h)    determining, by the optimization engine, if at least one condition from a set of target-conditions has been achieved and selecting the particle with highest solving value in last updated population of particles as final best particle (column 10, lines 5 – 30...Referring to both FIG. 4 and FIG. 7, the top-down task execution engine 402 reasons upon the combined model 700 to generate a ranked list 406 of tasks/observables and validation scores to be sent to the visual recognition engine of the bottom-up module 202. The validation score is a measure of the utility of the observation and its confidence value to completing the task in the plan. The validation score is used to adjust the relevance of classifiers and feature attributes for determining if a specific observable is in the scene. In addition, a human analyst can also provide validation scores through the relevance feedback module. FIG. 8A is an example of a ranked list of observables 406 output from the task execution engine, with a diagnostic value 802 corresponding to each observable 406); and
i)    repeating steps c,d,e,f,g, and h until at least one of the target conditions are achieved (column 2, lines 40 - 45...the system is configured to iteratively repeat the search using the refined classifier and feature/attention model until the search goal is accomplished).

As to claim 2, Medasani et al teaches the method, wherein the first set of rule (column 9, lines 20 - 25...the domain knowledge database 204 is the repository of rules, models, and plans describing domain objects) comprises generating a population of particles which satisfy a set of conditions (column 10, lines 5 – 30...Referring to both FIG. 4 and FIG. 7, the top-down task execution engine 402 reasons upon the combined model 700 to generate a ranked list 406 of tasks/observables and validation scores to be sent to the visual recognition engine of the bottom-up module 202. The validation score is a measure of the utility of the observation and its confidence value to completing the task in the plan. The validation score is used to adjust the relevance of classifiers and feature attributes for determining if a specific observable is in the scene. In addition, a human analyst can also provide validation scores through the relevance feedback module. FIG. 8A is an example of a ranked list of observables 406 output from the task execution engine, with a diagnostic value 802 corresponding to each observable 406) associated with the optimization problem to solve said problem with certain capability, wherein the capability to solve the problem is representative of a solving value (column 10, lines 5 – 30...the top-down task execution engine 402 reasons upon the combined model 700 to generate a ranked list 406 of tasks/observables and validation scores to be sent to the visual recognition engine of the bottom-up module 202. The validation score is a measure of the utility of the observation and its confidence value to completing the task in the plan. The validation score is used to adjust the relevance of classifiers and feature attributes for determining if a specific observable is in the scene).

As to claim 3, Medasani et al teaches the method, wherein the second set of rules (column 9, lines 20 - 25...the domain knowledge database 204 is the repository of rules, models, and plans describing domain objects) comprises evaluating and analyzing solving value of each particle in the population and selecting the particle with the highest solving value as the best particle (column 10, lines 5 – 30...FIG. 8A is an example of a ranked list of observables 406 output from the task execution engine, with a diagnostic value 802 corresponding to each observable 406. The visual recognition engine will provide recognized features with confidence levels for the task-execution engine. The task-execution engine then instantiates this evidence into the combined Bayesian model and performs inferences to decide if the desired objects are found. FIG. 8B is a chart showing the probability of detection 804 of the search targets 806 prescribed in the search goal of locating an airport in a desert. The targets are ranked according to probability of detection. If the search targets are found, the results will then be presented back to the operator; otherwise, the task execution engine will update which features should be observed next and iterate this process with the bottom-up module until the desired search goal is reached).

Claim 10 has similar limitations as claim 1. Therefore, the claim is rejected for the same reasons as above. 

As to claim 11, Medasani et al teaches the method, wherein the optimization engine (column 7, line 64 – column 8, line 10...particle swarm optimization (PSO) algorithm) comprises a particle generation unit (column 8, lines, 30 – 60...each potential solution is assigned a randomized velocity vector and the potential solutions called particles then "fly" through a solution space in search of the function optima. Each particle keeps track of its coordinates in multi-dimensional space) in communication with the processor, said particle generation unit is configured to column 8, lines 1-30... The approach utilizes the particle swarm optimization (PSO) algorithm, a population based evolutionary algorithm, which is effective for optimization of a wide range of functions... As the population searches the solution space, the classifiers adjust parameters to best detect the objects in the scene) based on the first set of rules (column 9, lines 20 - 25...the domain knowledge database 204 is the repository of rules, models, and plans describing domain objects), wherein each particle is representative of the candidate solution and each optimization problem is associated with a set of conditions to be achieved for solving the optimization problem (column 8, lines 30 – 60...the algorithm models the exploration of multi-dimensional solution space by a population of individuals where the success of each individual has an influence on the dynamics of other members of the swarm).

Claim 12 has similar limitations as claim 2. Therefore, the claim is rejected for the same reasons as above. 

As to claim 13, Medasani et al teaches the method, wherein the optimization engine (column 7, line 64 – column 8, line 10...particle swarm optimization (PSO) algorithm) comprises an evaluation and broadcasting unit in communication with the processor, said evaluation and broadcasting unit is configured to:
evaluate the best particle from the generated population of random particles based on the second set of rules, wherein the best particle is representative of the optimal solution (column 8, lines 35 – 60... Each particle keeps track of its coordinates in multi-dimensional space that are associated with the best solution (pbest) it has observed so far. A global best parameter (gbest) is used to store the best location among all particles);
column 2, lines 20 – 25...the system further comprises a user interface configured to present the set of candidate entities to a selected classifier for validation of the set of entities and provide a validation score).

As to claim 14, Medasani et al teaches the system, wherein the second set of rules (column 9, lines 20 - 25...the domain knowledge database 204 is the repository of rules, models, and plans describing domain objects) comprises evaluating and analyzing solving value of each particle in the population and selecting the particle with the highest solving value as the best particle(column 10, lines 5 – 30...FIG. 8A is an example of a ranked list of observables 406 output from the task execution engine, with a diagnostic value 802 corresponding to each observable 406. The visual recognition engine will provide recognized features with confidence levels for the task-execution engine. The task-execution engine then instantiates this evidence into the combined Bayesian model and performs inferences to decide if the desired objects are found. FIG. 8B is a chart showing the probability of detection 804 of the search targets 806 prescribed in the search goal of locating an airport in a desert. The targets are ranked according to probability of detection. If the search targets are found, the results will then be presented back to the operator; otherwise, the task execution engine will update which features should be observed next and iterate this process with the bottom-up module until the desired search goal is reached).

As to claim 18, Medasani et al teaches the system, wherein the optimization engine (column 7, line 64 – column 8, line 10...particle swarm optimization (PSO) algorithm) comprises a particle update unit (column 3, lines 7-12...updating the domain knowledge database) in communication with the processor, said particle update unit is configured to:
column 10, lines 5 – 30... The task-execution engine then instantiates this evidence into the combined Bayesian model and performs inferences to decide if the desired objects are found. FIG. 8B is a chart showing the probability of detection 804 of the search targets 806 prescribed in the search goal of locating an airport in a desert. The targets are ranked according to probability of detection. If the search targets are found, the results will then be presented back to the operator; otherwise, the task execution engine will update which features should be observed next and iterate this process with the bottom-up module until the desired search goal is reached)

As to claim 22, Medasani et al teaches the system, wherein the optimization engine comprises a condition analysis unit in communication with the processor, said condition analysis unit is configured to retrieve the set of target-conditions from a database (column 10, lines 5 – 30...Referring to both FIG. 4 and FIG. 7, the top-down task execution engine 402 reasons upon the combined model 700 to generate a ranked list 406 of tasks/observables and validation scores to be sent to the visual recognition engine of the bottom-up module 202. The validation score is a measure of the utility of the observation and its confidence value to completing the task in the plan. The validation score is used to adjust the relevance of classifiers and feature attributes for determining if a specific observable is in the scene. In addition, a human analyst can also provide validation scores through the relevance feedback module. FIG. 8A is an example of a ranked list of observables 406 output from the task execution engine, with a diagnostic value 802 corresponding to each observable 406); and determine if at least one condition from the set of target conditions has been achieved (column 2, lines 40 - 45...the system is configured to iteratively repeat the search using the refined classifier and feature/attention model until the search goal is accomplished).

. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9, 23, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medasani et al (US 8,213,709) in view of Grossard et al (US 2015/0202990).
As to claim 9, Medasani et al teaches the set target conditions (column 10, lines 5 – 30...Referring to both FIG. 4 and FIG. 7, the top-down task execution engine 402 reasons upon the combined model 700 to generate a ranked list 406 of tasks/observables and validation scores to be sent to the visual recognition engine of the bottom-up module 202. The validation score is a measure of the utility of the observation and its confidence value to completing the task in the plan. The validation score is used to adjust the relevance of classifiers and feature attributes for determining if a specific observable is in the scene. In addition, a human analyst can also provide validation scores through the relevance feedback module. FIG. 8A is an example of a ranked list of observables 406 output from the task execution engine, with a diagnostic value 802 corresponding to each observable 406).
paragraph [0135]...the use of the simulator within the optimization algorithm is illustrated, notably, in FIG. 7. In an initial step 71, the particles are initialized. This step is followed by a step 72 of evaluating the initialized particles according to the optimization criterion and the constraints, using the simulator 70. This step is followed by a step 73 of updating the particles according to the preceding system of equations (Eq1). It is followed by an evaluation step 74. This step evaluates the new particles according to the optimization criterion and according to the constraints, using the simulator 70. This evaluation step is followed by a step 75 of updating the best position of each particle, which is itself followed by a step 76 of updating the best particle of the swarm. After this step 76, the algorithm moves to the next iteration 77, looping back to the particle updating step 73. When the maximum iteration is reached 78, the algorithm stops)
	Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention for Medasani et al’s set target conditions includes achieving a particular solving value for the optimization problem, max-iterations for a preset value (k) for updating the particles of nonsimilar group, continuous improvements in the updated particle for a preset value (r) and no improvement for a preset value (s), wherein k, r, and s are integers, Grossard et al, for the purpose of evaluating the new particles according to the optimization criterion and updating the best position of each particle.
Claim 24 has similar limitations as claim 9. Therefore, the claim is rejected for the same reasons as above. 

. 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medasani et al (US 8,213,709) in view of Grossard et al (US 2015/0202990).
As to claim 15, Medasani et al teaches the system, wherein the optimization engine (column 7, line 64 – column 8, line 10...particle swarm optimization (PSO) algorithm) comprises a classification unit in communication with the processor, said classification unit (column 7, lines 49 – 55...the visual recognition engine 210 of the present invention can implement any of a variety of object recognition classifier systems know in the art) is configured to: convert each particle from the generated population into the datatype compatible for further processing by one or more multivariate measurement techniques and the imitation technique (column 9, lines 20 - 25......the domain knowledge database contains three main knowledge types: domain concepts defining what an entity is and tasks associated with that entity, and such information can be arranged in a Bayesian network; feature/attention models of observable relevant features that the bottom-up attention engine will select to search the imagery; and classifiers which the visual search engine will use to search the imagery and assign confidence values to observed objects); and
categorize the generated population of particles into similar and non-similar particle groups (column 10, lines 20 – 45...classifiers which the visual search engine will use to search the imagery and assign confidence values to observed objects ; column 10, lines 5 – 20...the validation score is used to adjust the relevance of classifiers and feature attributes for determining if a specific observable is in the scene) based on the similarity with the best particle by applying one or more multivariate measurement techniques (column 8, lines 35 – 60... Each particle keeps track of its coordinates in multi-dimensional space that are associated with the best solution (pbest) it has observed so far. A global best parameter (gbest) is used to store the best location among all particles) convert each particle from the generated population into the datatype compatible for further processing by one or more multivariate measurement techniques and the imitation technique, wherein the datatype is a matrix
Medasani et al fails to explicitly show/teach teaches processing by one or more multivariate measurement techniques and the imitation technique, wherein the datatype is a matrix.
However, Grossard et al teaches processing by one or more multivariate measurement techniques and the imitation technique, wherein the datatype is a matrix. (paragraph [0004]... Particle Swarm Optimizer (PSO), developed by James Kennedy and Russel Eberhart (Kennedy and Eberhart 1995), is one of the optimization tools that are useful in the estimation of system parameters. The PSO is a stochastic search optimizer built upon the movement of particles in a multidimensional problem space. The position of each particle represents one solution of the problem. The solution is evaluated by an objective function that gives an indication of the optimality of that solution. The optimizer is designed in such a way that particles move away from suboptimal positions towards optimal ones. This movement of particles is influenced by the best position previously found by each particle and the best position found so far by any particle in the swarm. When a particle moves to a new location, a different solution is generated and its fitness is evaluated [0005] Consider that each particle, [right arrow over (x)].sub.j=[x.sub.1j x.sub.2j x.sub.3j . . . x.sub.Mj].sup.T, in a swarm of size J, consists of M elements, each element representing one of the parameters to be optimized. In the basic PSO optimizer, the position of each particle is updated, iteratively by).
	Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention for Medasani et al’s to process one or more multivariate measurement techniques and the imitation technique, wherein 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075.  The examiner can normally be reached on Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/BRANDON S COLE/Primary Examiner, Art Unit 2122